Citation Nr: 0411702	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-13 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to an initial evaluation in excess of 
10 percent for lumbosacral strain with sciatica.

3.  Entitlement to an initial compensable evaluation for 
temporomandibular joint dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, (1) denied service 
connection for tension headaches; (2) granted service 
connection for lumbosacral strain with sciatica and assigned 
a 10 percent evaluation, effective January 21, 2001, and 
(3) granted service connection for temporomandibular joint 
dysfunction and assigned a noncompensable evaluation, 
effective January 21, 2001.

While the Waco, Texas, RO issued the February 2001 rating 
decision, the veteran's claims fall under the jurisdiction of 
the Albuquerque, New Mexico, RO, as the veteran resides in 
that state.

The issues of (1) entitlement to an initial evaluation in 
excess of 10 percent for lumbosacral strain with sciatica and 
(2) entitlement to an initial compensable evaluation for 
temporomandibular joint dysfunction are addressed in the 
remand portion of this decision.  Additionally, the Board 
notes that these issues are remanded to the RO via the 
Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

The Board finds that the veteran has raised claims for 
service connection for a psychiatric disorder as being 
secondary to this service-connected disabilities and a claim 
for a total rating for compensation based upon individual 
unemployability.  As these claims have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

Competent evidence of disability of tension headaches due to 
disease or injury in service is not of record.


CONCLUSION OF LAW

Tension headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for service connection for tension headaches by means 
of the June 2002 letter and by the discussions in the 
February 2001 rating decision, the August 2002 statement of 
the case, and the February 2003 supplemental statement of the 
case.  In the June 2002 letter, the RO stated that in order 
to establish service connection for a disability, the 
evidence must show three things: (1) a disease or injury that 
was incurred or made worse during military service; (2) a 
current disability; and (3) a relationship between the 
current disability and the disease or injury in service.

In the February 2001 rating decision, the RO explained that a 
diagnosis of tension headaches is not a disability for which 
service connection can be granted.  It stated that headaches 
were a symptom, as opposed to being a disability due to 
disease or injury.  The RO reiterated this in the August 2002 
statement of the case.  At the time of the January 2003 RO 
hearing, the veteran asserted that he believed his headaches 
were due to his service-connected temporomandibular joint 
dysfunction.  In the February 2003 supplemental statement of 
the case, the Decision Review Officer stated that there was 
no competent evidence showing a relationship between the 
headaches and the service-connected temporomandibular joint 
dysfunction.  While the Decision Review Officer did not state 
that tension headaches were not considered to be a disability 
due to disease or injury, the Board finds such error to be 
harmless, as the veteran was informed in the rating decision 
and the statement of the case that tensions headaches were 
not considered to be a disability for which service 
connection could be granted.  Thus, the veteran was informed 
that the evidence necessary to substantiate his claim for 
service connection for tension headaches would be evidence 
showing that he had a disability due to a disease or injury 
in service.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the June 2002 letter, the RO informed the 
veteran that it would make reasonable efforts to assist him 
in obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
federal agencies.  It told the veteran that as long as he 
provided enough information about these records, VA would 
assist in obtaining them, but noted that he had the ultimate 
responsibility to support his claim with the appropriate 
evidence.  The RO stated that the veteran should complete, 
sign, and return the enclosed VA Form 21-4142, Authorization 
and Consent to Release Information to VA, for each doctor or 
hospital where he had received treatment and that VA would 
request those records for him.  The RO noted that it had 
obtained the veteran's service medical records and the pre-
separation examination report, dated October 2000, and asked 
the veteran to tell it "about any additional information or 
evidence that you want us to try to get for you."

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained the veteran's service 
medical records.  The RO also obtained VA treatment records 
from the VA Medical Center in Albuquerque, New Mexico.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating the claim, and, in 
fact, he testified in the January 2003 hearing that he had 
not received treatment for his temporomandibular joint 
dysfunction.  In accordance with the duty to assist, the RO 
also provided the veteran with an examination in connection 
with his claim.

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was issued 
prior to the VCAA letter being sent to the veteran.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in February 2001.  Only after that 
rating action was promulgated did the AOJ, in the June 2002 
letter, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Because the 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2002 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Following the 
letter, the veteran was given 60 days to submit additional 
evidence.  In the August 2002 statement of the case, the 
veteran was then provided with 60 days to submit additional 
evidence.  He requested a hearing, and at the January 2003 
hearing, he submitted statements from friends.  In the 
February 2003 supplemental statement of the case, the veteran 
was provided another 60 days to submit additional evidence.  
He has not submitted any evidence since his January 2003 
hearing.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

Also, in the Pelegrini decision, the Court also held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the June 2002 letter that was provided 
to the veteran did not contain the exact wording of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO stated "You can help us with your claim by 
doing the following: tell us about any additional information 
or evidence that you want us to try to get for you."  
Additionally, in the February 2003 supplemental statement of 
the case, the RO provided him with the fourth element by 
including the provisions of 38 C.F.R. § 3.159(b)(1).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error.  See 38 C.F.R. § 20.1102.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

A September 2000 report of medical examination shows that the 
examiner entered a diagnosis of tension headaches.  In a 
report of medical history completed by the veteran at that 
time, he reported a history of frequent or severe headache.  
The examiner noted that the veteran reported having headaches 
every other day, which would last for two to three days and 
were relieved with relaxation and Motrin.  The veteran 
described the pain as being located in the posterior of his 
neck and scalp.  In a September 2000 report of medical 
assessment, the veteran stated he had suffered from headaches 
while on active duty, which would last two to three days at a 
time.  In an undated "TMJ Medical History," the veteran was 
asked if he had headaches frequently, to which he responded 
that he had headaches first thing in the morning after 
dealing with stressful situations.  

An October 2000 VA examination report shows that the veteran 
reported a history of headaches over the past six to 12 
months.  He stated that the headaches were located in the 
posterior neck and scalp area and that they would last two to 
three days per episode.  He also complained of sensation of 
tightness in the posterior neck muscles, as well as the upper 
shoulders and upper back.  The veteran described the pain as 
a constant dull pain, which grew in intensity at times.  He 
denied any history of pre-event aura, visual disturbances, 
nausea, vomiting, or other accompanying symptoms.  The 
examiner stated that examination of the head and face 
revealed normocephalic with no evidence of lesion or recent 
trauma.  The face was symmetrical and without inflammation, 
swelling, or tenderness.  Cranial nerves II through XII 
appeared to be intact.  The examiner stated that there was no 
evidence of anxiety, depression, or psychosis.  He entered a 
diagnosis of tension headache. 

In the VA Form 21-526, Veteran's Application for Compensation 
or Pension, the veteran stated that he had headaches, which 
had begun in 1998 and were possibly due to a motor vehicle 
accident, when he had sustained a cervical injury.  

In the veteran's substantive appeal, he stated that prior to 
his separation from service, he would get headaches once a 
week or every two weeks, which would last two to three days.  
He stated that currently he would get a headache every other 
evening and would get a headache every other week, which 
would last two to four days.  

At the January 2003 hearing before a Decision Review Officer, 
the veteran's representative stated that the veteran's 
headaches had lessened in severity because of the physical 
therapy the veteran was undergoing for his temporomandibular 
joint dysfunction.  He stated the following:

Since [the veteran] does not have a 
classic diagnosis of tension headaches, 
we do not see the need for continuing the 
claim for service connection for tension 
headaches, separate from TMJ with tension 
headaches.   We believe that they are 
inextricably intertwined, in that 
without, or with the new exercises [from 
physical therapy], the headaches are 
less.  Therefore, they can be correlated 
directly to the TMJ problem, and we 
believe that there is an opportunity here 
for [VA] to allow service connection for 
the tension headaches as secondary to the 
TMJ problem, or coincident to the TMJ, 
and perhaps listed as TMJ associated with 
headaches.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it appears that the veteran, through his 
representative, withdrew his claim for service connection for 
tension headaches as being due to service at the January 2003 
hearing.  However, the Board finds that it must adjudicate 
this claim for two reasons.  The veteran has perfected an 
appeal as to this issue, and he has not withdrawn his 
substantive appeal as to this issue in writing.  See 
38 C.F.R. § 20.204(b) (2003).  Thus, the Board will consider 
this claim on a direct basis only.  

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of service connection for tension 
headaches.  The service medical records show a diagnosis of 
tension headaches in September 2000.  At the time of the 
October 2000 VA examination, the veteran stated that his 
headaches had begun six months to one year prior.  A 
diagnosis of tension headaches was entered in that 
examination report as well.  Regardless, a diagnosis of 
tension headaches is not indicative of a disability due to 
disease or injury.  A diagnosis of tension headaches is 
essentially a diagnosis of pain in the head, which is not a 
disability due to disease or injury.  See Sanchez-Benitez, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (unless a veteran 
suffers from an underlying disability or condition, such as 
loss of normal body working movements, joint disability, or 
muscle disability, then pain otherwise experienced is not a 
compensable disability).  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); Sanchez-
Benitez, 259 F.3d at 1361 (absent a disease or injury 
incurred during service, a veteran cannot satisfy the basic 
VA compensation statutes).  Here, the veteran has not brought 
forth competent evidence of a disability manifested by 
tension headaches that is the result of disease or injury in 
service.  Therefore, without competent evidence of a current 
"disability" related to, or underlying, the veteran's 
symptoms of tension headaches, service connection cannot be 
granted for such disability, which includes the veteran's 
allegation that these headaches are due to his service-
connected temporomandibular joint dysfunction.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Additionally, no medical professional has attributed 
the finding of tension  headaches as being a symptom of the 
service-connected temporomandibular joint dysfunction.

Although the veteran has claimed that he has a disability 
that is manifested by tension headaches, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for tension headaches, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. 49.




ORDER

Service connection for tension headaches is denied.


REMAND

Section 5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003).  
In this case, following the rating decision which granted 
service connection for lumbosacral strain with sciatica and 
temporomandibular joint dysfunction, the RO provided the 
veteran with a VCAA letter.  In that June 2002 letter, the RO 
informed the veteran of the evidence necessary to 
substantiate a claim for service connection.  The veteran was 
not, however, provided with the evidence necessary to 
substantiate his claims for entitlement to an evaluation in 
excess of 10 percent for lumbosacral strain with sciatica and 
entitlement to a compensable evaluation for temporomandibular 
joint dysfunction.  The letter simply stated "Please furnish 
any evidence showing that your lumbar spine condition and TMJ 
have increased in severity."  The Board does not find that 
such statement meets the requirements of the statute or the 
regulation.  Thus, these claims must be remanded for 
compliance with the statute and the regulation.

Effective September 26, 2003, substantive changes have been 
made to the criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

To date, the veteran has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243.  Moreover, 
the October 2000 VA examination did not sufficiently address 
the symptomatology contemplated by the new provisions, 
particularly in regard to the criteria of Diagnostic Code 
5243, nor did it address whether pain or weakness could limit 
functional ability when the lumbar spine was used repeatedly 
over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As such, further development, in the form of a new 
VA examination, and adjudication of the veteran's claim under 
the new diagnostic criteria is warranted.  

Additionally, during his January 2003 RO hearing, the veteran 
testified that he had been undergoing physical therapy for 
his back and jaw at VA.  Efforts should be made to obtain 
medical records corresponding to this treatment reported by 
the veteran.

As to the service-connected temporomandibular joint 
dysfunction, this disability is rated by analogy to 
Diagnostic Code 9905, which addresses limitation of inter-
incisal range of temporomandibular articulation.  See 
38 C.F.R. § 4.150, Diagnostic Code 9905 (2003).  The veteran 
underwent a VA dental examination in October 2000.  The 
examiner did not report the veteran's inter-incisal range nor 
did he report the range of lateral excursion.  See id.  Thus, 
it is impossible for the Board to determine whether the 
veteran's service-connected disability meets the criteria for 
a compensable evaluation under that Diagnostic Code.  As 
such, further development, in the form of a new VA 
examination is warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claims for (a) entitlement to an initial 
evaluation in excess of 10 percent for 
lumbosacral strain with sciatica and 
(b) entitlement to an initial compensable 
evaluation for temporomandibular joint 
dysfunction and informing him of which 
information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claims.

2.  The RO should obtain the VA physical 
therapy records dated from January 2001 
to the present time.  

3.  The veteran should be scheduled for a 
VA orthopedic and a neurological 
examination in order to determine the 
nature and severity of the service-
connected lumbosacral strain with 
sciatica.  The orthopedic examiner should 
perform any radiological studies of the 
lumbosacral spine deemed necessary.  The 
orthopedic examiner should report range 
of motion of the lumbar spine in degrees.  
The orthopedic examiner should express an 
opinion as to the severity of any 
orthopedic manifestations (i.e. decreased 
range of motion) of the veteran's low 
back disorder.  The orthopedic examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the low back.  
If feasible, these determinations, if 
applicable, should be expressed in terms 
of the degree of additional range of 
motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated in the 
examination report together with the 
reasons why it was not feasible.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the low back is used repeatedly 
over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  Specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months should be entered.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The examiner should also specifically 
state if ankylosis and muscle spasm are 
present in the lumbar spine on extreme 
forward bending.  All opinions and 
conclusions expressed must be supported 
by a complete rationale.

The neurological examiner should express 
an opinion as to the severity of any 
neurological manifestations (i.e. foot 
dangles and drops, no active movement 
possible of muscles below the knee, 
flexion of the knee weakened or lost, and 
muscle atrophy) associated with the 
veteran's service-connected lumbosacral 
strain with sciatica.  All opinions and 
conclusions expressed must be supported 
by a complete rationale.

4.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and severity of the service-
connected temporomandibular joint 
dysfunction.  The range of 
temporomandibular articulation (inter-
incisal and lateral excursion) should be 
expressed in millimeters.  With respect 
to the subjective complaints of pain, the 
examiner is requested to comment on 
whether pain is visibly manifested and to 
identify any objective signs of pain.  
Additionally, the examiner is asked to 
state whether it is as likely as not that 
the veteran's headaches are the result of 
the service-connected temporomandibular 
joint dysfunction.  All opinions and 
conclusions expressed must be supported 
by a complete rationale.

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
increased evaluations for lumbosacral 
strain with sciatica and 
temporomandibular joint dysfunction.  The 
RO should consider the service-connected 
back disorder under the newly revised 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  

6.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



